Citation Nr: 9934006
Decision Date: 12/06/99	Archive Date: 02/08/00

DOCKET NO. 98-20 028               DATE DEC 06, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUES

1. Entitlement to service connection for blepharitis.

2. Entitlement to a rating in excess of 10 percent for a left heel
spur and plantar fasciitis.

3. Entitlement to a rating in excess of 10 percent for a right heel
spur and plantar fasciitis.

4. Entitlement to a rating in excess of 10 percent for lactose
intolerance.

5. Entitlement to a compensable rating for meralgia paresthetica on
the right.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to September
1998.

This matter came to the Board of Veterans' Appeals (Board) on
appeal from a September 1998 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 1999, the veteran had a video conference with the
undersigned.

The issues of entitlement to higher ratings for the veteran's
service-connected bilateral heel spurs and plantar fasciitis and
for the veteran's service-connected lactose intolerance are the
subject of a remand at the end of this decision.

FINDINGS OF FACT

1. All available evidence necessary for an equitable disposition of
the increased rating issue decided in this appeal has been obtained
by the RO.

2. The claim of entitlement to service connection for blepharitis
is not plausible.

2 -

3. The veteran's meralgia paresthetica on the right, manifested
primarily by tingling and numbness, is productive of no more than
moderate impairment.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for blepharitis
is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The criteria for a compensable rating for meralgia paresthetica
on the right have not been met. 38 U.S.C.A. 1155, 5107(a) (West
1991); 38 C.F.R. 4.1, 4.2, 4.7. 4.124a, Diagnostic Code 8729
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Blepharitis

The veteran seeks service connection for blepharitis. Service
connection connotes many factors, but basically, it means that the
facts, shown by the evidence, establish that a particular disease
or injury resulting in disability was incurred coincident with
service in the Armed Forces, or, if preexisting such service, was
aggravated therein, 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R.
3.303(a) (1999).

The threshold question is whether the veteran's claim is well
grounded within the meaning of 38 U.S.C.A. 5107(a). A well-grounded
claim is a plausible claim, that is, one which is meritorious on
its own or capable of substantiation. Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). If a claim is not well grounded, VA has no duty
to assist in the development of that claim. Grottveit v. Brown, 5
Vet. App. 91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well grounded,
there must be competent evidence of current disability (a medical
diagnosis), incidence or

3 -

aggravation of a disease or injury in service (lay or medical
evidence), and a nexus between the inservice injury or disease and
the current disability (medical evidence). Epps v. Gober, 126 F.3d
1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506
(1995). Where the determinative issue involves medical etiology,
competent medical evidence that the claim is plausible or possible
is required in order for the claim to be well grounded. This burden
may not be met merely by presenting lay testimony, because lay
persons are not competent to offer medical opinions. LeShore v.
Brown, 8 Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet.
App. 492, 494-95 (1992).

The medical records show that the veteran was diagnosed with
blepharitis on one occasion in service. (November 1997). His
primary complaints were difficulty reading and watery eyes in the
presence of bright light. During a medical board examination in May
1998, he stated that his eyes were not focusing as quickly as usual
and that they were sensitive to light. On examination, his eyes in
general, including visual acuity and refraction, were normal, as
were his pupils and ocular motility. An ophthalmoscopic examination
was also normal.

The veteran's diagnosis and complaints in service notwithstanding,
there is no current medical evidence of blepharitis. Following a VA
ophthalmologic examination in January 1999, the assessment was
photosensitivity. Although the veteran complained of light
sensitivity since being in Saudi Arabia in 199 1, there i-,; no
recorded evidence of any eye problems in service until November
1997. Moreover, there is no evidence of a causal relationship to
any such problems in service, including blepharitis. Indeed, the
examiner stated specifically that there was no evidence of
blepharitis in either eye. The examiner found no organic pathology
for the photosensitivity, and stated that the veteran's light
sensitivity was possibly a normal variant. In any event, she
concluded that the cause was undetermined and stated specifically
that it could not be determined if that abnormality was related to
active duty. While the veteran has testified that such a
relationship exists, it must be emphasized that he is not qualified
to render opinion which require medical expertise. Espiritu.
Indeed, he has not identified any

4 -

outstanding evidence which could support his theory of the case.
There being no plausible basis for service connection, the claim is
not well grounded.

In arriving at this decision, the Board has considered the
veteran's contentions to the effect that his eye disability
constitutes an undiagnosed illness from his participation in the
Persian Gulf War. 38 U.S.C.A. 1117 (West Supp. 1997); 38 C.F.R.
3.317 (1999). Even if he had such participation, his eye disorder
is not subject to service connection as an undiagnosed illness, as
it has been attributed to a known clinical diagnosis.

While VA has no statutory duty to further assist the veteran with
a claim which is not well grounded, the United States Court of
Appeals for Veterans Claims (formerly the United States Court of
Veterans Appeals, hereinafter Court) has held that VA may,
nonetheless, have a duty to inform the veteran of the evidence
necessary to render the claim well grounded. Robinette v. Brown, 8
Vet. App. 69 (1995). In this case, however, VA has already provided
such information in an evidence request the veteran and in a
Statement of the Case (SOC) and a Supplemental Statement of the
Case (SSOC). Consequently, the Board is of the opinion that there
is no need to further inform the veteran of the evidence necessary,
to render the claim well grounded.

II. Meralgia Paresthetica

Unlike the foregoing, the veteran's claim of entitlement to a
higher rating for meralgia paresthetica is plausible and thus well
grounded within the: meaning of 38 U.S.C.A. 5107(a); see Proscelle
v. Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to an
increased evaluation for a service-connected disability generally
is a well-grounded claim).

In accordance with 38 C.F.R. 4.1 and 4.2 and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all
evidence of record pertaining to the history of the service-
connected disability. The Board has found nothing in the historical
record which would lead to the conclusion that the current evidence
of

- 5 - 

record is not adequate for rating purposes. Moreover, the Board is
of the opinion that this case presents no evidentiary
considerations which would warrant an exposition of remote clinical
histories and findings pertaining to the disability.

Disability evaluations are determined by comparing the
manifestations of a particular disability with the criteria set
forth in the diagnostic codes of the Schedule for Rating
Disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (1999). The
percentage ratings represent, as far as can practicably be
determined, the average impairment in earning capacity (in civilian
occupations) resulting from service- connected disability. 38
C.F.R. 4.1. Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

The RO's September 1998 decision which granted service connection
for meralgia paresthetica on the right was an initial rating award.
As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for
an original or an increased rating, the claimant will generally be
presumed to be seeking the maximum benefit allowed by law and
regulation." When an initial rating award is at issue, a practice
known as "staged" ratings may apply. That is, at the time of an
initial rating, separate ratings can be assigned for separate
periods of time based on the facts found. Fenilerson v. West, 12
Vet. App. 119 (1999).

Meralgia paresthetica is currently rated in accordance with the
provisions of 38 C.F.R. 4.124a, Diagnostic Code 8729. Under that
code, a noncompensable rating is warranted for mild to moderate
neuralgia of the external cutaneous nerve of the thigh, while a 10
percent rating is warranted for severe to complete paralysis

Meralgia paresthetica was first clinically reported in March 1991
and was manifested primarily by complaints of intermittent numbness
of the right anterior thigh. Thereafter, he was treated from time
to time for that disorder. During his May 1998 medical board
examination, the veteran reported numbness and tingling from his
right hip into his feet.

- 6 -

During his January 1999 VA neurological examination, the veteran
complained of numbness in the center anterior thigh with a burning
sensation in the same area on flexion of the leg. He rated the
burning sensation as 9 on a scale of one to 10, with 10 being the
worse pain ever. He reported that it occurred daily for one-half to
one hour at a time. He also complained of fatigue. There were
sensory deficits to sharp/dull stimuli on the right lateral and
anterior thigh. Electromyographic testing revealed no reproducible
response of the right lateral femoral cutaneous sensory nerve.
Muscle testing, including the right quadriceps was normal. The
impression from the EMG was electrodiagnostic evidence of right
lateral femoral cutaneous nerve injury. It was noted that that
nerve performed a purely sensory function. Otherwise, there were no
medical reports of any neurologic deficits.

Although the veteran continues to report burning and numbness in
his right anterior thigh, there is no evidence that it is
productive of any more than moderate impairment. None of the recent
examiners/health care providers have so found, and the veteran has
not identified any outstanding evidence which would show more than
moderate impairment. Indeed, he has not reported treatment for
meralgia paresthetica since service. Moreover, he acknowledges that
that disorder does not interfere with his occupation in any way
(See videoconference hearing transcript at pg. 12), one of the
principal considerations in the assignment of disability ratings.
38 C.F.R. 4.1. Accordingly, the Board is of the opinion that the
noncompensable rating properly reflects the level of impairment
attributable to that disability.

In arriving at this decision, the Board notes that the
manifestations of the veteran' meralgia paresthetica have remained
generally consistent and that therefore, there is no basis for the
award of staged ratings.

The Board has considered the possibility of referring this case to
the Director of the VA Compensation and Pension Service for
possible approval of an extraschedular rating. The governing norm
in these exceptional cases is: A finding that the case presents
such an exceptional or unusual disability picture, with such
related factors as marked interference with employment or frequent
periods of hospitalization, as

- 7 -

to render impractical the application of the regular schedular
standards. 38 C.F.R. 3.321(b)(1) (1998). As noted above, there is
no evidence that his meralgia paresthetica on the right interferes
with his employment or that he has required frequent
hospitalization for that disability. In essence, the record shows
that the manifestations of the veteran's meralgia paresthetica are
those contemplated by the current evaluation. Generally, the
degrees of disability specified are considered adequate to
compensate for considerable loss of working time from exacerbations
or illnesses proportionate to the severity of the several grades of
disability. 38 C.F.R. 4.1. Absent evidence to the contrary, the
Board finds no reason for referral of this case to the Director of
VA Compensation and Pension purposes for a rating outside the
regular schedular criteria.

ORDER

The appeal for entitlement to service connection for blepharitis is
denied.

The appeal for entitlement to a compensable rating for meralgia
paresthetica on the right is denied.

REMAND

The veteran also seeks higher evaluations for his service-connected
bilateral heels spurs and plantar fasciitis and for his service-
connected lactose intolerance. During his June 1999 videoconference
hearing, he testified that he had received recent treatment for
those disorders at the VA medical center (MC) in Louisville. He
also testified that his bilateral heel spurs and plantar fasciitis
had impaired his employment capabilities, primarily because they
interfered with his ability to walk and to lift. Records of the
reported treatment have not been associated with the claims folder,
nor has any evidence from the veteran's employer.

8 -

The Court has considered the question of functional loss as it
relates to the adequacy of assigned disability ratings. DeLuca v.
Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court held that it is
not enough for an examiner to state a range of motion. Rather, the
Court said that 38 C.F.R. 4.40 required consideration of factors
such as lack of normal endurance, functional loss due to pain, and
pain on use; specifically limitation of motion due to pain on use
including during flare-ups. The Court also held that 38 C.F.R. 4.45
required consideration of weakened movement, excess fatigability,
and incoordination. Moreover, the Court stated that there must be
a full description of the effects of the disability on the
veteran's ordinary activity. 38 C.F.R. 4.10.

In light of the foregoing, the Board concludes that further
development, as specified below, is required. Accordingly, the case
is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and request that he identify
the names, addresses, and approximate dates of treatment for all VA
and non-VA health care providers who have treated him for his
bilateral heel spurs and plantar fasciitis and for his lactose
intolerance since his discharge from service. With any necessary
authorization from the veteran, the RO should attempt to obtain
copies of pertinent treatment records identified by the veteran
which are not currently of record, including any pertinent records
from the VAMC in Louisville. The veteran should also be requested
to provide any such records in his possession. Failures to respond
or negative responses to any request should be noted in writing and
associated with the claims folder.,

2. After acquiring all necessary authorization from the veteran,
the RO should contact the veteran's employer and request copies of
any documents associated with

9 -

time lost or other job-related difficulty associated with the
veteran's bilateral heel spurs and plantar fasciitis. Such
documents should include, but are not limited to, medical records,
attendance records, reports of disciplinary action, counseling
statements, customer letters, reports of workman's compensation
claims or claims for other disability benefits, reports of
vocational rehabilitation or training, and reports of state and/or
union involvement. If the employer does not have such documents,
the RO should request that the employer provide a statement on
business letterhead stationary addressing the foregoing concerns.
Failures to respond or negative replies to any request should be
noted in writing and associated with the claims folder.

3. When the foregoing actions are completed, and, if additional
evidence is received with respect to the veteran's bilateral heel
spurs and plantar fasciitis, the veteran should be scheduled for a
pediatric examination to determine the current severity of those
disorders. It is also requested that the examiner review the claims
folder. All manifestations of current disability with respect to
the foregoing anatomical segments should be described in detail.
All indicated tests and studies should be performed, including but
not limited to tests of joint motion against varying resistance.
The extent of any incoordination, weakened movement and excess
fatigability on use should be described. The physician should be
requested to identify any objective evidence of pain and all
functional impairment due to pain. The physician should provide an
opinion concerning the degree of any pain. The physician should
also express an opinion concerning whether there would be

- 10 -

additional limits on functional ability on repeated use or during
flare-ups (if the veteran describes flare-ups), and, if feasible,
express this in terms of additional degrees of limitation of motion
on repeated use or during flare-ups. If this is not feasible, the
physician should so state. Moreover, there must be a full
description of the effects of the disability on the veteran's
ordinary activity. It is requested that the examiner review the
claimsfolder and that he or she provide an opinion as to the degree
of impairment attributable to the veteran's heel spurs and plantar
fasciitis in each foot, e.g., mild, moderate, moderately severe,
severe. The examiner should also provide an opinion concerning the
impact of the disability on the veteran's ability to work. All
opinions must be supported by clear and complete rationale.

4. If additional evidence is received with respect to the veteran's
lactose intolerance, the veteran should be afforded a VA
gastroenterological examination to determine the extent of that
intolerance. All indicated tests and studies should be performed,
and it is requested that the examiner review the veteran's claims
folder. It is also requested that the examiner provide an opinion
as to the degree of impairment, if any, attributable to the
veteran's lactose intolerance, e.g., mild, moderate, or severe. All
opinions must be supported by clear and complete rationale.

5. When the requested development has been completed, the RO should
undertake any other indicated development and then readjudicate the
issues of entitlement to a rating in excess of 10 percent for heel
spurs and plantar fasciitis, left foot; entitlement to a

- 11 -

rating in excess of 10 percent for heel spurs and plantar
fasciitis, right foot; and entitlement to a rating in excess of 10
percent for lactose intolerance. In considering the question of
functional loss, the RO must be mindful of the holding in DeLuca.
If the benefits sought on appeal are not granted to the veteran's
satisfaction, he and his representative must be furnished a SSOC on
all issues remaining in appellate status and afforded an
opportunity to respond. Thereafter, if otherwise in order, the case
should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final
disposition of any unresolved issue. The veteran need take no
action until he is otherwise notified. It must be emphasized,
however, that he does have the right to submit any additional
evidence and/or argument on the matter or matters the Board has
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-
373 (1999).

U. R. POWELL 
Member, Board of Veterans' Appeals

- 12 - 



